DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 02 December 2022.
Claim 19 is amended.
Claims 21-23 were previously cancelled.
Claims 24-26 are newly added.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 02 December 2022 have been fully considered but they are not persuasive.
Rejections under 35 U.S.C. §112
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s).
Rejections under 35 U.S.C. §101
Step 2A Prong One
Applicant argues that no “abstract idea” has been identified in the Step 2A Prong One analysis as required by the 2019 PEG. This is incorrect. When identifying the judicial exception recited and/or described by the claims, the MPEP suggests identifying the specific claim limitation(s) that the examiner believes may recite an exception and that aligns with at least one judicial exception. “Thus, it is sufficient for this analysis for the examiner to identify that the claimed concept (the specific claim limitation(s) that the examiner believes may recite an exception) aligns with at least one judicial exception.” See MPEP 2106.04(I). In both the prior and instant Office Action, the identified abstract idea is “mitigating risk” (prior Office Action at page 11) which is one of the abstract ideas under Certain Methods of Organizing Human Activity (See MPEP §2106.04(a)(2)(II)) and is supported by citation to those limitations that align with the identified judicial exception. Applicant’s note that the citation of applicant’s claim limitations comprises full paragraphs as opposed to 5-15 words is not relevant to the 101 analysis. 
Applicant argues that the amended independent claims are directed to an improvement to existing processes for multi-staged risk scoring for transactions where “different transactions may have different levels of risk” and different algorithms may be required for each transaction. Applicant further emphasizes the reduced computing time that results from their inventive algorithm as showing technical improvements. Examiner respectfully disagrees. Examiner notes that analysis for whether or not claim elements are directed to providing an improvement to technology or a technological field is a consideration under Step 2A Prong Two, not Step 2A Prong One thereby. “Prong One, which is discussed in Section I of this Update, asks if the claim “recites” an abstract idea, law of nature, or natural phenomenon. Under that prong, the mere inclusion of a judicial exception such as a mathematical formula (which is one of the mathematical concepts identified as an abstract idea in Section I of the PEG) in a claim means that the claim “recites” a judicial exception. However, mere recitation of a judicial exception does not mean that the claim is “directed to” that judicial exception under Step 2A Prong Two. Instead, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.”62 Prong Two thus distinguishes claims that are “directed to” the recited judicial exception from claims that are not “directed to” the recited judicial exception.” See October 2019 Update at page 10. Applicant’s claims recite an abstract idea for the reasons indicated under the §101 Rejection present in the instant Office Action. Applicant’s arguments are moot with regards to Step 2A Prong One as Step 2A Prong One does not evaluate if a claim is directed to an improvement to technology but rather considers if the claim “recite” an abstract idea.
Step 2A Prong Two
Applicant argues that the claims are directed to a practical application by reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field for reasons similar to those discussed in arguments regarding Step 2A Prong One (which Examiner now addresses herein in the appropriate section of the 101 analysis). Examiner respectfully disagrees. While not explicitly claimed the examiner notes that "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept (See MPEP §2106.05(f)(2).) Regardless of whether or not applicant’s invention improves processing speed, improved speed or efficiency inherent with applying the abstract idea on a computer does not provide an inventive concept. 
Furthermore, The October 2019 Update clarifies how additional elements can impose meaningful limits on a recited judicial exception:
“Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.71 Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.72 Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.” (October 2019 Eligibility Update, page 13)

Drawing attention to the emphasized section, improvements in the judicial exception itself is not an improvement in technology. In the current case, regardless of whether or not applicant’s invention improves the recited judicial exception via a more efficient and faster algorithm, improving a method, algorithm, or process of a judicial exception absent of any technological modification, would be an improvement to the judicial exception (e.g. via the improvement in the efficiency or speed of the judicial exception), but does not improve computers or technology. 
Step 2B
Applicant argues their claims are eligible as supported by BASOM. In BASCOM, filtering content was seen as an improvement to the technological field of network technology. In that case they focused on how BASCOM improved the filtering technology in an unconventional manner. Applicant does not improve the functioning of a computer or transmission of data. Applicant is merely applying a commonplace business method on a general purpose computer. See MPEP §2106.05(a)(II)(i). Merely selecting a type of data to use or associate with does not constitute an integration into a practical application. The case of BASCOM does not apply to the applicant’s claims.
Applicant argues that the claims add limitations that are not well-understood, routing, conventional activity in the field and then cites the parts of their claim that recite how the system generates their risk score. The 2019 PEG states that "Examiners evaluate integration [of the judicial exception] into a practical application by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit." Id. at p. 19. Examiner notes that the section(s) of the claim(s) which applicant cites were and/or are identified by the examiner as being elements which cause the claim to recite an abstract idea. As cited, additional elements which could cause integration into a practical application must be those recited beyond the judicial exception (emphasis added). Additionally, these cited element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. The elements which recite the judicial exception cannot also serve to integrate the judicial exception into a practical application.
Furthermore, applicant’s assertion that there is no evidence of record that at least the limitations recited in claim 1 are routine or conventional in the field and that the art of record does not disclose or suggest the steps/functionality of the claims. Examiner respectfully disagrees. Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See MPEP § 2106.05(I). Although the second step in the Alice/Mayo framework is termed a search for an “inventive concept,” the analysis is not an evaluation of novelty or non-obviousness, but rather, a search for an element or combination of elements that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. Furthermore, tests for whether an element is conventional under Step 2B only applies to the additional elements recited and not to the abstract idea present within the claims. Improvement of technology by virtue of novelty or non-obviousness is not a test of eligibility. The claims are not eligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a system, method, and non-transitory computer readable medium. These are a machine, process, and article of manufacture which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1, 10 and 19:
Claims 1, 10 and 19:
“generate a first risk score based at least partially on a first algorithm and the first subset of data of the transaction data at a first iteration based on a first risk model of the risk scoring engine, wherein the risk scoring engine comprises a plurality of risk models and wherein each risk model comprises a risk scoring algorithm;”
“determine if the first risk score satisfies a first threshold;”
“in response to determining that the first risk score does not satisfy the first threshold:… generate the second risk score based at least partially on a second algorithm different than the first algorithm and a second set of data of the transaction data different than the first subset of data at a second iteration based on a second risk model of the risk scoring engine, where the second set of data comprises the first subset of data and the second subset of data and the second set of data is a subset of the transaction data;”
“determine if the second risk score satisfies a second threshold; and
Claims 1 and 10:
“in response to determining that the first risk score satisfies the first threshold, process the transaction and forego generating a second risk score based on the transaction initiated by the account holder;”
“in response to determining that the second risk score satisfies the second threshold, process the transaction and forego generating a third risk score based on the transaction initiated by the account holder.”
Claim 19:
“in response to determining that the second risk score satisfies the second threshold or a subsequent risk score satisfies a subsequent threshold, processing the transaction.”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices but for the recitation of generic computer components. That is, other than reciting “at least one processor”, “computer program product comprising at least one non-transitory computer readable medium”, or “computer-implemented” nothing in the claims’ elements precludes the steps from practically reciting fundamental economic principles or practices. For example, but for the recited computer language, the limitations in the context of this claim encompasses mitigating risk. Mitigating risk is performed when generating a risk score, comparing that risk score to a threshold, and approving/denying/escalating a transaction based on the comparison. If a claim limitations, under their broadest reasonable interpretation, covers fundamental economic principles or practices but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. 
Dependent claim(s) 2, 11, 20 and 24-26 are directed to the following:
Claim(s) 2 and 11:
“in response to determining that the second risk score does not satisfy the second threshold:… generate the third risk score based at least partially on a third algorithm different than the first algorithm and the second algorithm and a third set of data different than the first subset of data and the second subset of data at a third iteration based on a third risk model of the risk scoring engine, wherein the third set of data comprises the first subset of data, the second subset of data, and the third subset of data, and wherein the third set of data is a subset of the transaction data;”
“determine if the third risk score satisfies a third threshold; and”
“in response to determining that the third risk score satisfies the third threshold, process the transaction and forego generating a fourth risk score based on the transaction initiated by the account holder.”
Claim(s) 20:
“…wherein the transaction is processed in response to determining that the subsequent risk score satisfies a subsequent threshold, wherein the subsequent risk score comprises a third risk score based at least partially on a third algorithm different than the first algorithm and the second algorithm and a third set of data of the transaction data different than the first subset of data and the second subset of data at a subsequent iteration based on a subsequent risk model of the risk scoring engine, wherein the third set of data comprises the first subset of data, the second subset of data, and a third subset of data, wherein the third set of data is a subset of the transaction data, wherein the subsequent threshold comprises a third threshold, and wherein the method further comprises generating the third risk score in response to determining that the second risk score does not satisfy the second threshold.”
Claim 24:
“request the first subset of data from a payment context engine before communicating the first subset of data to the risk scoring engine.”
Claim 25:
“request the second subset of data from the payment context engine before receiving the second subset of data, wherein requesting the second subset of data comprises requesting portions of the second subset of data that are not part of the first subset of data.”
Claim 26:
“requesting the first subset of data from a payment context engine before communicating the first subset of data to the risk scoring engine;”
“requesting the second subset of data from the payment context engine before receiving the second subset of data, wherein requesting the second subset of data comprises requesting portions of the second subset of data that are not part of the first subset of data.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include fundamental economic principles or practices such as mitigating risk. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claim(s) 3-9 and 12-18 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claim(s) 3 and 12:
“…wherein at least one of the second subset of data and the third subset of data comprises at least one parameter received from an external third-party system.”
Claim(s) 4, 8, 13 and 17:
“…wherein the at least one parameter comprises a reputation score.”
Claim(s) 5 and 14:
“…wherein the second subset of data is a subset of the third subset of data.”
Claim(s) 6 and 15:
“…wherein the first set of data is a subset of the second set of data.”
Claim(s) 7 and 16:
“…wherein the second subset of data comprises at least one parameter received from an external third-party system.”
Claim(s) 9 and 18:
“…wherein the first subset of data comprises a first portion of the transaction data, and wherein the second subset of data comprises a second portion of the transaction data.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claim(s) recite the following additional elements:
Claims 1, 10 and 19:
“receive[ing] a transaction request message comprising transaction data based on a transaction initiated by an account holder;”
“communicate the transaction data…for storage”
“…to a data storage device…”
“communicate a first subset of data of the transaction data to a risk scoring engine;”
“receive a second subset of data of the transaction data from the data storage device;”
“communicate the second subset of data of the transaction data to the risk scoring engine;”
Claim 1:
“…at least one processor…”
Claim 10:
“…at least one non-transitory computer readable medium…”
The computer components (processor, data storage device non-transitory computer readable medium) are recited at a high level of generality (i.e. as a generic processor and generic storage) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The receiving/communicating steps are recited at a high-level of generality (i.e., as generally receiving data and generally communicating data) such that they amounts to no more than mere data gathering which is adding insignificant extra-solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Dependent claim(s) 2 and 11 contain the following additional elements:
Claims 2 and 11:
“receive a third subset of data of the transaction data from the data storage device;”
“communicate the third subset of data of the transaction data to the risk scoring engine;”
These elements are recited at a high level of generality (i.e., as generally receiving data and generally communicating data) such that they amount to no more than mere data gathering which is adding insignificant extra solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The computer components mentioned above are disclosed in applicant’s specification (See paragraph [0065] of the specification). The processor is described as: “For example, processor 904 may include a processor (e.g., a central processing unit (CPU), a graphics processing unit (GPU), an accelerated processing unit (APU), etc.), a microprocessor, a digital signal processor (DSP), and/or any processing component (e.g., a field-programmable gate array (FPGA), an application-specific integrated circuit (ASIC), etc.) that can be programmed to perform a function.” The non-transitory computer readable medium and data storage device is described as: “Memory 906 may include random access memory (RAM), read only memory (ROM), and/or another type of dynamic or static storage device (e.g., flash memory, magnetic memory, optical memory, etc.) that stores information and/or instructions for use by processor 904.” Therefore by applicant’s own admission the components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well-understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner: 
 (for receiving/communicating various data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tomasofsky et al. (US 2016/0078436 A1) discloses a step-up challenge where if a risk score does not meet a threshold, additional information may be collected to perform additional risk analysis.
Gonen (US 2010/0114744 A1) discloses using a reputation report for an authentication request with real time reputation score and base line score to flag negative information.
Newmann et al. (US 8,676,684 B2) discloses a risk score determined as a function of profile-based and transaction-based risk factors.
Geoffrey et al. (WO 2013/155239 A1) discloses determining a local reputation score of a user and providing the local reputation score of the user to a security node.
Bermudez-Cisneros et al. (US 2019/0347666 A1) discloses a four-tier authentication selection process with four threshold values.
Benton et al. (US 10,140,597 B2) discloses four thresholds for remittance confidence scores.
Xianhua et al. (“Virtual Card Payment Protocol and Risk Analysis Using Performance Scoring”) discloses risk analysis of payment protocols where different parts of the transaction apply different security levels.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691